    Case 2:20-cv-03853-KM Document 29 Filed 04/17/20 Page 1 of 18 PageID: 18



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
LEANDRO R. P.,                            :
                                          :
            Petitioner,                   :   Civ. No. 20-3853 (KM)
                                          :
      v.                                  :
                                          :
THOMAS DECKER, et al.,                    :   OPINION
                                          :
            Respondents.                  :
_________________________________________ :

KEVIN MCNULTY, U.S.D.J.

                                     I.      INTRODUCTION

        Petitioner, Leandro R. P., 1 is an immigration detainee currently held at the Hudson County

Correctional Center, in Kearny, New Jersey. He is proceeding by way of counsel with a Petition

for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241. (DE 1.) Presently before the Court is

Petitioner’s Motion for an Order to Show Cause, Preliminary Injunction, and Temporary

Restraining Order. (DE 4). Pursuant to Local Civil Rule 78.1, this matter is decided without oral

argument. For the reasons set forth below, the Motion for an Order to Show Cause, Preliminary

Injunction, and Temporary Restraining Order (DE 4) will be granted insofar as a Temporary

Restraining Order shall be issued. This decision should not be taken as signifying a result in any

other individual case; rather, it is a reflection of the unique circumstances present in this particular

case.




1
        Consistent with guidance regarding privacy concerns in social security and immigration
cases by the Committee on Court Administration and Case Management of the Judicial Conference
of the United States, Petitioner is identified herein only by his first name and last initial.
   Case 2:20-cv-03853-KM Document 29 Filed 04/17/20 Page 2 of 18 PageID: 19



                                     II.     BACKGROUND

    A. COVID-19

          The United States is currently experiencing a global pandemic due to a rapidly spreading

infectious disease known as COVID-19. As of the date of this opinion, there are over 632,000

reported cases of COVID-19 in the United States and more than 31,000 people have died as a

result.     See    Ctrs.   for    Disease    Control    and    Prevention,    Cases    in    U.S.,

https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last visited Apr. 17,

2020). Currently, New York and New Jersey are two of the states most impacted by the virus,

with more than 211,500 and 71,000 cases respectively. See id. As of April 1, 2020, Respondents

report that at Hudson County Correctional Center (“HCCC”), where Petitioner is detained, at least

two immigration detainees have tested positive for COVID-19, 14 inmates have tested positive,

and 12 staff members have tested positive. (DE 17 at 13; DE 17-5 at 10.) Petitioner indicates that

only days later, those numbers have apparently increased with 41 staff members having tested

positive for COVID-19, 22 inmates and immigration detainees having tested positive, and multiple

staff members having died from complications due to COVID-19. (DE 19 at 8.)

          According to the Centers for Disease Control and Prevention (“CDC”), COVID-19 is a

respiratory illness that can spread “[b]etween people who are in close contact with one another

(within about 6 feet)” and from contact with contaminated surfaces. See Ctrs. for Disease Control

and Prevention, How COVID-19 Spreads, https://www.cdc.gov/coronavirus/2019-ncov/prevent-

getting-sick/how-covid-spreads.html (last visited Apr. 17, 2020). The CDC states that “[t]he virus

that causes COVID-19 is spreading very easily and sustainably between people.” See id. Even

those who do not show symptoms of the virus may be able to spread it. See id. Common symptoms

of COVID-19 include a fever, cough, and shortness of breath. See Ctrs. for Disease Control and



                                                 2
   Case 2:20-cv-03853-KM Document 29 Filed 04/17/20 Page 3 of 18 PageID: 20



Prevention, Symptoms of Coronavirus, https://www.cdc.gov/coronavirus/2019-ncov/symptoms-

testing/symptoms.html (last visited Apr. 17, 2020). Certain groups of individuals are at “higher

risk for severe illness from COVID-19.” See Ctrs. for Disease Control and Prevention, Groups at

Higher     Risk   for   Severe   Illness,   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html (last visited Apr. 17, 2020). These “high risk” individuals

include, but are not limited to, those who are over 65 years of age, have asthma, or are

immunocompromised. See id. In order to prevent the spread of the virus, the CDC recommends

“social distancing” (staying at least six feet away from others), wearing cloth face coverings when

in public, regular disinfection of “frequently touched surfaces,” and washing hands often with soap

and water, among other practices. See Ctrs. for Disease Control and Prevention, Prevent Getting

Sick,         https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/disinfecting-your-

home.html (last visited Apr. 17, 2020). Ultimately, however, “[t]he best way to prevent illness is

to avoid being exposed to this virus.” See id.

         According to the CDC, correctional and detention facilities present “unique challenges for

control of COVID-19 transmission,” due to the fact that individuals “live, work, eat, study, and

recreate within congregate environments[.]” See Ctrs. for Disease Control and Prevention,

Guidance for Correctional & Detention Facilities, https://www.cdc.gov/coronavirus/2019-

ncov/community/correction-detention/guidance-correctional-detention.html (last visited Apr. 17,

2020). This close proximity heightens the potential that COVID-19 will spread. See id. Moreover,

the “ability of incarcerated/detained persons to exercise disease prevention measures (e.g.,

frequent handwashing) may be limited and is determined by the supplies provided in the facility

and by security considerations.” See id. The stark reality is that “avoiding exposure to COVID-19

is impossible for most detainees and inmates.” Cristian A.R. v. Thomas Decker, et al., Civ. No.



                                                   3
   Case 2:20-cv-03853-KM Document 29 Filed 04/17/20 Page 4 of 18 PageID: 21



20-3600, ECF No. 26 at *3 (D.N.J. Apr. 12, 2020). It is against this backdrop that Petitioner filed

the instant action.

    B. Factual and Procedural Background of Petitioner’s Case

           i.   Procedural History and Criminal Background

        Petitioner is a 32-year-old native and citizen of the Dominican Republic. (DE 17-2 at 4.)

He arrived in the United States on or about August 7, 1993 at the age of five as a Lawful Permanent

Resident (“LPR”). (Id.) He has resided in New York continuously since that time and he has three

United States citizen children. (DE 1 at 15-16.)

        It appears that between July 28, 2005 and July 9, 2019, Petitioner has been arrested 15

times. (DE 17-1.) Almost all of these arrests resulted in convictions which include, but are not

limited to: fifth degree criminal possession of stolen property; second degree criminal contempt;

second degree criminal trespass; second degree attempted strangulation; and multiple counts of

petit larceny. (Id.)

        As a result of his convictions, Petitioner was arrested by Immigration and Customs

Enforcement (“ICE”) and served with a Notice to Appear (“NTA”) on January 22, 2020. (DE 17-

2.) The NTA initiated removal proceedings against him and charged him with removability under

section 237(a)(2)(A)(ii) of the Immigration and Nationality Act for having been “convicted of two

crimes involving moral turpitude not arising out of a single scheme of criminal misconduct.” (Id.)

Petitioner is subject to mandatory detention under 8 U.S.C. § 1226(c) and has remained in

detention since he was arrested on January 22, 2020. (DE 17-3; DE 1 at 16.) Petitioner denies

removability. (DE 1 at 16.)

        On March 20, 2020, Petitioner filed, through counsel, a Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241 in the Southern District of New York. (DE 1.) He separately filed a



                                                   4
   Case 2:20-cv-03853-KM Document 29 Filed 04/17/20 Page 5 of 18 PageID: 22



Motion for an Order to Show Cause, Preliminary Injunction, and Temporary Restraining Order

(“TRO”). (DE 4.) On April 3, 2020, Respondents filed opposition to Petitioner’s motion. (DE 17.)

Petitioner thereafter filed a reply. (DE 19.) On April 9, 2020, the case was transferred to the District

of New Jersey and assigned to this Court. (DE 23.) In his petition and motion, Petitioner argues

that Respondents are violating his due process rights under the Fifth Amendment to be free from

punitive conditions of confinement and to receive adequate medical care by continuing to detain

him during the current pandemic. (DE 1 at 25-26; DE 4 at 7-11.)

         ii.    Pre-Existing Medical Condition

        Pertinent to this case are Petitioner’s underlying medical conditions. Petitioner states that

he suffers from hypertension, asthma, and a long history of smoking. (DE 19 at 7.) Petitioner also

alleges that he is suffering from symptoms consistent with traumatic brain injury, as a result of

blunt force trauma and a seizure he suffered in February 2020. (Id. at 16-17.) Petitioner provides

his medical records from HCCC and his former place of detainment, Bergen County Jail, as

evidence of these conditions. (DE 19-1.)

    C. HCCC’s COVID-19 Protocols

        Also relevant to this case are the protocols ICE and HCCC have implemented in an effort

to combat the spread of COVID-19. (DE 17 at 9-13.) Respondents state that ICE has “Field

Medical Coordinators” who are overseeing clinical services at local facilities, such as HCCC. (Id.

at 10.) ICE also has epidemiologists who have “been tracking the outbreak, regularly updating

infection prevention and control protocols and issuing guidance to field staff on screening and

management of potential exposure among detainees.” (Id. at 11.) Respondents state that testing of

ICE detainees for COVID-19 is consistent with guidance issued by the CDC. (Id.) If a detainee

exhibits symptoms compatible with COVID-19, they are placed in isolation for testing. (Id.) If that



                                                   5
    Case 2:20-cv-03853-KM Document 29 Filed 04/17/20 Page 6 of 18 PageID: 23



detainee tests positive, they remain isolated and are given medical treatment. (Id.) Detainees who

experience “clinical deterioration” are referred to a local hospital. (Id.) Additionally, detainees

who have had exposure to individuals with confirmed COVID-19 are placed in “cohorts” for 14-

days and monitored daily. (Id.) 2 Respondents state that, per ICE policy, detainees with a

communicable disease, such as COVID-19, are placed “in an appropriate setting in accordance

with CDC, state, or local health department guidelines.” (Id.)

       Respondents indicate that to address COVID-19 concerns, HCCC has kept additional

medical staff on-site, begun screening staff members and visitors, carefully limited recreation to

allow for social distancing, segregated inmates and detainees who have tested positive or show

symptoms of COVID-19, increased cleaning and disinfection of the facility, and provided

additional sanitation measures to detainees. (Id.)

                                 III.    LEGAL STANDARDS

    A. Temporary Restraining Order

       To obtain a temporary restraining order or a preliminary injunction, a petitioner must

provide a “threshold” showing of two critical factors: (1) a likelihood of success on the merits of

his claim; and (2) that he is “more likely than not to suffer irreparable harm in the absence of

preliminary relief.” Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017). A likelihood of

success on the merits requires “a showing significantly better than negligible but not necessarily

more likely than not.” See id. Additionally, “[h]ow strong a claim on the merits is enough depends

on the balance of the harms: the more net harm an injunction can prevent, the weaker the plaintiff’s



2
        The CDC defines cohorting as “the practice of isolating multiple laboratory-confirmed
COVID-19 cases together as a group, or quarantining close contacts of a particular case together
as a group.” See Ctrs. for Disease Control and Prevention, Guidance for Correctional & Detention
Facilities, https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/
guidance-correctional-detention.html (last visited Apr. 17, 2020).

                                                 6
   Case 2:20-cv-03853-KM Document 29 Filed 04/17/20 Page 7 of 18 PageID: 24



claim on the merits can be while still supporting some preliminary relief.” Id. at 178 (quoting

Hoosier Energy Rural Elec. Coop., Inc. v. John Hancock Life Ins. Co., 582 F.3d 721, 725 (7th Cir.

2009)). If these two “gateway factors” are met, then the Court considers the remaining two factors

which aim to balance the equities of the parties: “the possibility of harm to other interested persons

from the grant or denial of the injunction,” and “the public interest.” Id. at 176 (quoting Del. River

Port Auth. v. Transamerican Trailer Transport, Inc., 501 F.2d 917, 919-20 (3d Cir. 1974)). The

Court considers, “in its sound discretion if all four factors, taken together, balance in favor of

granting the requested preliminary relief.” Id. at 179.

   B. “Extraordinary Circumstances” Test for Bail

       In the Third Circuit’s decision in Lucas v. Hadden, 790 F.2d 365 (3d Cir. 1986), the Court

held that a petitioner may be eligible for bail prior to ruling on the merits of his petition under

“extraordinary circumstances.” See id. at 367. The Court held that this standard reflected “the

recognition that a preliminary grant of bail is an exceptional form of relief in a habeas corpus

proceeding.” See id. The Court cited as an example of extraordinary circumstances its prior

decision in Johnston v. Marsh, 227 F.2d 528 (3d Cir. 1955), where a petitioner who was “gravely

ill” and required hospitalization was granted bail pending his habeas petition. See id. The Third

Circuit in Lucas expressly clarified that a petitioner’s poor health was not the only “extraordinary

circumstance” that would justify a grant of bail. The Third Circuit reaffirmed this “extraordinary

circumstance” test in its later opinions in Landano v. Rafferty, 970 F.2d 1230, 1239 (3d Cir. 1992)

and In re Souels, 688 F. App’x 134, 135-36 (3d Cir. 2017). Most recently, this same “extraordinary

circumstances” standard has been utilized by other courts within this district in addressing whether

to grant bail to immigration habeas petitioners seeking relief during the COVID-19 pandemic. See




                                                  7
   Case 2:20-cv-03853-KM Document 29 Filed 04/17/20 Page 8 of 18 PageID: 25



Cristian A.R., Civ. No. 20-3600, ECF No. 26 at *16; Rafael L.O., Civ. No. 20-3481, 2020 WL

1808843, at *5 (D.N.J. Apr. 9, 2020).

                                       IV.     DISCUSSION

       Petitioner avers that his continued detention during the currently global pandemic, given

his serious medical conditions, violates his due process rights under the Fifth Amendment. (DE 4

at 7.) Specifically, Petitioner raises two arguments: (1) that his conditions of confinement are

tantamount to punishment, and (2) that Respondents have failed to provide him with adequate

medical protections. (Id.) Under the circumstances presented here, I find that he has met the

standard for a TRO, as well as the extraordinary circumstances justifying bail.

       A. Temporary Restraining Order

       i.      Likelihood of Success on the Merits

               a. Conditions of Confinement Claim

       Petitioner argues that although the Due Process Clause protects detainees from being

subjected to conditions of confinement that amount to punishment, the current conditions at HCCC

are unduly punitive. (DE 1 at 25.) Petitioner contends that he is unable to practice social distancing,

use hand sanitizer, or wash his hands regularly, making it all but impossible to protect himself

against COVID-19. (Id.) He states that Respondents failure to provide him with the ability to

protect himself during the outbreak of a contagious disease constitutes unconstitutional

punishment. (Id.) Respondent argues, however, that “there is no basis for Petitioner to equate his

detention at the HCCC, which is pursuant to an express statutory mandate, to unlawful punitive

detention.” (DE 17 at 16.) While I take note that Petitioner’s detention is mandatory under 8 U.S.C.

§ 1226(c), and that such detention may not itself violate due process, Petitioner’s claim challenges

the conditions of his confinement rather than the authority to detain him. Thus, the fact that



                                                  8
   Case 2:20-cv-03853-KM Document 29 Filed 04/17/20 Page 9 of 18 PageID: 26



Petitioner is subject to mandatory detention does not negate his argument that the conditions of his

confinement may be unconstitutional. See E.D. v. Sharkey, 928 F.3d 299, 306-07 (3d Cir. 2019)

(holding that immigration detainees are entitled to the same due process protections as pretrial

detainees and delineating the applicable legal standard for a detainee’s conditions of confinement

claim).

          Respondents do not argue that this Court lacks jurisdiction to hear Petitioner’s conditions

of confinement claim. (See generally DE 17.) Nevertheless, I note that the Supreme Court has “left

open the question whether [detainees] might be able to challenge their confinement conditions via

a petition for a writ of habeas corpus.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1862-63 (2017); see

also Bell v. Wolfish, 441 U.S. 520, 526 n.6 (1979) (“[W]e leave to another day the question of the

propriety of using a writ of habeas corpus to obtain review of the conditions of confinement.”);

Preiser v. Rodriguez, 411 U.S. 475, 499 (1973) (“When a prisoner is put under additional and

unconstitutional restraints during his lawful custody, it is arguable that habeas corpus will lie to

remove the restraints making custody illegal.”). Federal courts, however, have seemingly

condoned challenges to conditions of confinement raised through a habeas petition. See Aamer v.

Obama, 742 F.3d 1023, 1032 (D.C. Cir. 2014); Woodall v. Fed. Bureau of Prisons, 432 F.3d 235,

242-44 (3d Cir. 2005); Ali v. Gibson, 572 F.2d 971, 975 n.8 (3d Cir. 1978). Furthermore, under 28

U.S.C. § 2241, a district court may exercise jurisdiction over a habeas petition when the petitioner

is in custody and alleges that this custody violates the constitution, laws, or treaties of the United

States. 28 U.S.C. § 2241(c); Maleng v. Cook, 490 U.S. 488, 490 (1989). Accordingly, I find the

caselaw indicates that an immigration detainee may raise a conditions of confinement claim in his

§ 2241.




                                                   9
    Case 2:20-cv-03853-KM Document 29 Filed 04/17/20 Page 10 of 18 PageID: 27



        Unlike convicted prisoners whose conditions of confinement claims arise under the Eighth

Amendment, pretrial and immigration detainees are entitled to heightened protections. See Bell v.

Wolfish, 441 U.S. at 535-36; see also Sharkey, 928 F.3d at 306-07. Accordingly, an immigration

detainee’s conditions of confinement claim is properly analyzed under the Due Process Clause of

the Fifth (or Fourteenth) Amendment. See Sharkey, 928 F.3d at 307. Under that clause, “a detainee

may not be punished prior to an adjudication of guilt.” See id. In order to determine whether a

challenged condition amounts to punishment, a court looks at whether that condition “is reasonably

related to a legitimate government objective.” Sharkey, 928 F.3d at 307. If it is not, then a court

may infer “that the purpose of the governmental action is punishment that may not be

constitutionally inflected upon detainees qua detainees.” Id. (quoting Hubbard v. Taylor, 538 F.3d

229, 232 (3d Cir. 2008)).

        Whether a condition of confinement is reasonably related to a legitimate government

objective turns on whether the condition serves a legitimate purpose and is rationally related to

that purpose. See Hubbard, 538 F.3d at 232. A petitioner can demonstrate that a challenged

condition amounts to punishment if there is “an expressed intent to punish on the part of detention

facility officials,” if there is no “alternative purpose to which [the condition of confinement] may

rationally be connected is assignable for it,” or if the condition is “excessive in relation to the

alternative purpose assigned [to it].” See Bell, 441 U.S. at 538 (quoting Kennedy v. Mendoza-

Martinez, 372 U.S. 144, 168-69 (1963)). 3



3
        In support of his claim, Petitioner relies on the Supreme Court’s decision in Helling v.
McKinney, 509 U.S. 25 (1993). In Helling, the Court found that a prisoner successfully asserted a
conditions of confinement claim based upon exposure to environmental tobacco smoke, despite
the fact that he was asymptomatic, because the Eighth Amendment protected against “sufficiently
imminent dangers[.]” See id. at 34-35. The Court determined that the Eighth Amendment requires
individuals be provided with basic human needs, which includes “reasonable safety,” and that it
would be “cruel and unusual punishment to hold convicted criminals in unsafe conditions.” See id.

                                                10
  Case 2:20-cv-03853-KM Document 29 Filed 04/17/20 Page 11 of 18 PageID: 28



       This inquiry has recently been addressed within the context of the current COVID-19

pandemic. In Thakker v. Doll, Civ. No. 20-480, 2020 WL 1671563 (M.D. Pa. Mar. 31, 2020), the

Court found that although the government had a legitimate objective in “preventing detained aliens

from absconding and ensuring that they appear for removal proceedings,” the “unsanitary

conditions” and “high risk of COVID-19 transmission” were not rationally related to that

objective. See id. at *8. The Court explained that “[s]ocial distancing and proper hygiene are the

only effective means by which we can stop the spread of COVID-19” and that the petitioners had

shown that, “despite their best efforts, they cannot practice these effective preventative measures

in the Facilities.” See id. The Court found Respondent’s legitimate governmental objective was




at 33 (internal quotation marks and citation omitted). Helling recognized that inmates are entitled
to relief where they prove risk of exposure to serious contagious illnesses.
                We have great difficulty agreeing that prison authorities may not be
                deliberately indifferent to an inmate's current health problems but
                may ignore a condition of confinement that is sure or very likely to
                cause serious illness and needless suffering the next week or month
                or year. In Hutto v. Finney, 437 U.S. 678, 682, 98 S.Ct. 2565, 2569,
                57 L.Ed.2d 522 (1978), we noted that inmates in punitive isolation
                were crowded into cells and that some of them had infectious
                maladies such as hepatitis and venereal disease. This was one of the
                prison conditions for which the Eighth Amendment required a
                remedy, even though it was not alleged that the likely harm would
                occur immediately and even though the possible infection might not
                affect all of those exposed. We would think that a prison inmate also
                could successfully complain about demonstrably unsafe drinking
                water without waiting for an attack of dysentery. Nor can we hold
                that prison officials may be deliberately indifferent to the exposure
                of inmates to a serious, communicable disease on the ground that
                the complaining inmate shows no serious current symptoms.
Id. at 33.
         While Helling supports Petitioner’s proposition that exposure to an infectious disease may
constitute an unconstitutional condition of confinement, it is important to note that this case does
not provide the appropriate legal standard. See Cristian A.R., Civ. No. 20-3600, ECF No. 26 at
*20. The appropriate legal standard is whether a challenged condition amounts to punishment. See
Sharkey, 928 F.3d at 307.


                                                11
  Case 2:20-cv-03853-KM Document 29 Filed 04/17/20 Page 12 of 18 PageID: 29



weakened in particular by the other options ICE had to monitor detainees that did not require their

confinement. See id.

       Similarly, in Rafael L.O., the Court concluded that Respondents had a legitimate

governmental objective in preventing detainees from absconding, but that the conditions of the

prison, the current global pandemic, and the medical vulnerabilities the petitioners suffered from,

resulted in conditions of confinement that were tantamount to punishment. See Rafael L.O., 2020

WL 1808843, at *7-8. The Court found that, “Respondents [did not] have an express intent to

punish Petitioners,” but that “such intent is not a necessary prerequisite.” See id. at *7.

       Most recently, in Cristian A.R., which dealt with detainees who were also confined at

HCCC, the Court held that the totality of the circumstances compelled a finding that the conditions

of confinement amounted to punishment. See Cristian A.R., Civ. No. 20-3600, ECF No. 26 at *21.

Although the Court found that the protocols Respondents implemented to prevent the spread of

COVID-19 were “laudable,” the Court ultimately determined that these enhanced measures were

insufficient. See id. at *22. In describing the inadequacies of the facilities enhanced measures, the

Court stated, in pertinent part:

               Petitioners spend 23.5 hours a day in cramped cells that they have
               to share with another person and the remaining thirty minutes out of
               their cells in common areas. It is during those thirty minutes that the
               detainees are at high risk for COVID-19 exposure and transmission.
               That brief period is the only time they have each day to take
               showers, make telephone calls to family members and attorneys,
               visit the commissary, and use recreation areas. Coming into close
               contact with frequently used items and shared spaces is unavoidable.
               Respondents do not state the Facilities clean and sanitize the
               common areas and frequently-touched common items in-between
               each period during which new detainees and inmates leave their
               cells. Instead, they provide that cleaning occurs at least three or four
               times per day. See Ahrendt Decl. ¶ 9.K; Edwards Decl. ¶¶ 11, 12.E.
               Accordingly, even crediting the Facilities’ increased efforts to clean
               and disinfect shared spaces, Respondents cannot dispute that many,
               if not all, detainees use the common areas and objects in-between


                                                  12
  Case 2:20-cv-03853-KM Document 29 Filed 04/17/20 Page 13 of 18 PageID: 30



                 cleanings and are being exposed to potentially contaminated
                 surfaces. Detainees also report that corrections officers’ and medical
                 staff’s use of gloves and masks is inconsistent and certainly not in
                 line with the CDC’s recommendations, further compounding their
                 risk of exposure. See Arcia-Quijano Decl. ¶ 5; Gordillo Decl. ¶ 11;
                 Durkin Decl. ¶ 9.

                 To make matters worse, detainees who want to do their part in
                 curtailing the spread of COVID-19 to themselves and others are not
                 provided the resources to do so. Detainees are forced to share soap
                 or have no soap at all, see, e.g., Eisenzweig Decl. ¶ 8, and lack other
                 basic hygiene items like hand sanitizer. Respondents do not indicate
                 whether and how often soap or other hygiene products are provided
                 to detainees. That means, when they return to their cells to begin
                 their next 23.5-hour period of confinement, detainees are unable to
                 perform the most effective measure of combatting the spread of the
                 virus: washing and disinfecting their hands. Showering is not an
                 option because their only access to showers is during their brief half-
                 hour recreational period. Covering their faces with masks or hands
                 with gloves is also not possible, unless they have already shown
                 signs of COVID-19, but by that time, avoiding infection is likely too
                 late. See Ahrendt Decl. ¶ 9.G.; Edwards ¶ 14.

Id. at *22-24.

           Guided by the decisions in Thakker, Rafael L.O., and Cristian A.R., I find that the

circumstances presented in the instant case appear tantamount to punishment. Although

Respondents have delineated the numerous measures they have undertaken to prevent the spread

of COVID-19 in HCCC, those measures appear insufficient to protect Petitioner whose

hypertension, asthma, and history of smoking place him at higher risk of severe illness from

COVID-19. See Ctrs. for Disease Control and Prevention, Groups at Higher Risk for Severe

Illness,      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-

risk.html (last visited Apr. 17, 2020). Petitioner alleges an inability to adhere CDC guidance on

how to protect himself from contracting COVID-19. (DE 4 at 9.) Although he does not provide

the same grim set of circumstances as those set forth by the petitioners in Cristian A.R., he does




                                                   13
  Case 2:20-cv-03853-KM Document 29 Filed 04/17/20 Page 14 of 18 PageID: 31



state generally that he is unable to practice social distancing, use hand sanitizer, or wash his hands

regularly. (Id.)

        I do not find that Respondents have an express intent to punish Petitioner, however, I am

not required to make such a finding in order to conclude that the conditions of confinement amount

to punishment. See Bell, 441 U.S. at 538; see also Rafael L.O., 2020 WL 1808843, at *7. I also

recognize that Respondents have a legitimate purpose in ensuring Petitioner does not abscond and

in protecting the public, especially given Petitioner’s criminal history. Yet, given the current

pandemic and Petitioner’s serious underlying health conditions which place him at higher risk for

severe illness if he contracts COVID-19, I find that the conditions of his confinement are excessive

in relation to the Respondent’s purpose. This especially true given the existence of the available

alternatives to Petitioner’s confinement. See Thakker, 2020 WL 1671563, at *8. Accordingly, I

find that Petitioner has shown a likelihood of success on the merits on his conditions of

confinement claim.

                   b. Deliberate Indifference Claim

        Petitioner’s second due process claim alleges that Respondents have demonstrated

deliberate indifference towards his serious medical needs by “failing to adequately protect” him

and by “not [taking the] necessary or appropriate precautions.” (DE 4 at 9.) Respondents argue

they have not evinced deliberate indifference, as demonstrated by the numerous protocols they

have implemented to stop the spread of COVID-19. (DE 17 at 17.) Respondents again do not

address whether Petitioner’s claim is properly raised in a § 2241. However, even assuming

Petitioner could raise such a claim in a § 2241, he has not shown a likelihood of success on the

merits on this claim.




                                                  14
  Case 2:20-cv-03853-KM Document 29 Filed 04/17/20 Page 15 of 18 PageID: 32



       The applicable legal standard for an immigration detainee’s inadequate medical care claim

is that of deliberate indifference. See Harvey v. Chertoff, 263 F. App'x 188, 191 (3d Cir. 2008)

(citing Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 581-85 (3d Cir. 2003)); see also

Camacho Lopez v. Lowe, Civ. No. 3:20-CV-563, 2020 WL 1689874, at *7 (M.D. Pa. Apr. 7, 2020).

Thus, to succeed on a claim of inadequate medical care, a petitioner must show: (1) “a serious

medical need,” and (2) “acts or omissions by prison officials that indicate deliberate indifference

to that need.” Natale, 318 F.3d at 582. “To act with deliberate indifference to serious medical

needs, is to recklessly disregard a substantial risk of serious harm.” Harvey, 263 F. App’x at 191

(citing Estelle v. Gamble, 429 U.S. 97, 105-05 (1976) and Farmer v. Brennan, 511 U.S. 825, 836

(1994)). The Third Circuit has found deliberate indifference in situations where: “(1) prison

authorities deny reasonable requests for medical treatment, (2) knowledge of the need for medical

care is accompanied by the intentional refusal to provide it, (3) necessary medical treatment is

delayed for non-medical reasons, and (4) prison authorities prevent an inmate from receiving

recommended treatment for serious medical needs.” Pearson v. Prison Health Serv., 850 F.3d 526,

538 (3d Cir. 2017).

       Here, although the possibility of contracting COVID-19 presents a grave risk, Respondents

have undertaken numerous measures in order to combat the spread COVID-19 and prevent

detainees from contracting the illness. Respondents have implemented protocols that are consistent

with the guidance set forth by the CDC for Correctional and Detention Facilities, and HCCC is

being supervised by an ICE Field Medical Coordinator, as well as ICE epidemiologists who are

monitoring the outbreak and continuously updating infection prevention and control protocols for

facilities. These actions do not demonstrate that prison officials have recklessly disregarded the

substantial risk of harm that COVID-19 poses. Rather, these actions indicate that Respondents are



                                                15
  Case 2:20-cv-03853-KM Document 29 Filed 04/17/20 Page 16 of 18 PageID: 33



actively taking significant steps to try and prevent detainees from contracting COVID-19. While

there may not yet be a perfect solution to preventing the spread of this infectious disease,

Respondents conduct simply does not demonstrate a deliberate indifference to the current global

pandemic. Accordingly, Petitioner has not shown a likelihood of success on the merits of his

deliberate indifference claim.

       While Petitioner has not shown a likelihood of success on the merits of his deliberate

indifference claim, he has demonstrated a likelihood of success on his conditions of confinement

claim. Therefore, I find that Petitioner has met the first factor required for the grant of a TRO.

       ii.     Irreparable Harm

       The second threshold showing Petitioner must make in order to be granted a TRO is that

he is “more likely than not” to suffer irreparable harm absent the relief requested. See Reilly, 858

F.3d at 179. Respondents argue that Petitioner’s desired relief will not ameliorate or diminish any

heightened risk of injury resulting from COVID-19, nor will his release prevent him from

contracting COVID-19. (DE 17 at 19.)

       Indeed, there is currently no guarantee against contracting COVID-19. However, as stated

previously, correctional and detention facilities present “unique challenges for control of COVID-

19 transmission[.]” See Ctrs. for Disease Control and Prevention, Guidance for Correctional &

Detention     Facilities,     https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html (last visited Apr. 14, 2020). Within facilities such

as HCCC, detainees “cannot practically adhere to social distancing guidelines or the adequate level

of personal hygiene,” measures which have been “touted as the most effective means to thwart the

spread of the virus.” See Cristian A.R., Civ. No. 20-3600, ECF No. 26 at *25-26 (quoting Rafael

L.O., 2020 WL 1808843, at *8). The number of cases in HCCC underscore this point. (DE 32 at



                                                 16
  Case 2:20-cv-03853-KM Document 29 Filed 04/17/20 Page 17 of 18 PageID: 34



20-21.) Moreover, given Petitioner’s hypertension, asthma, and history of smoking, he is

especially at risk of developing severe illness if he contracts COVID-19. See Ctrs. for Disease

Control       and   Prevention,     Groups      at    Higher      Risk    for     Severe     Illness,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html

(last visited Apr. 17, 2020). Thus, it is apparent that Petitioner is more likely than not to suffer

irreparable harm if his confinement at HCCC continues.

       iii.     Balancing of the Equities

       I next consider the remaining two factors: the possibility of harm to other interested persons

from the grant or denial of the injunction and the public interest. For the reasons explained above,

there remains a significant possibility of harm to Petitioner if he remains detained at HCCC. He

has multiple serious medical conditions which each place him at greater risk of developing severe

illness as a result of COVD-19. It is also in the public interest to release Petitioner before he

contracts COVID-19 in order to “preserve critical medical resources and prevent further stress on

the states’ and country’s already overburdened healthcare systems.” See Cristian A.R., Civ. No.

20-3600, ECF No. 26 at *27.

       I recognize that Respondents have a legitimate interest in ensuring Petitioner does not

abscond and in protecting the public, especially given Petitioner’s relatively lengthy criminal

history. However, Petitioner has significant ties to the United States. He has been a Lawful

Permanent Resident of the United States since he was five years old. He has resided in New York

for almost 30 years and has three sons who are United States citizens. (DE 1 at 16.)

       Given all of these considerations, I believe that Respondents’ interests and Petitioner’s

interests can be appropriately addressed by releasing Petitioner to home confinement and subject

to electronic monitoring. The specific conditions of his release are set forth in the Order



                                                17
  Case 2:20-cv-03853-KM Document 29 Filed 04/17/20 Page 18 of 18 PageID: 35



accompanying this Opinion. In balancing each of these factors, I find that they favor the grant of

a TRO to the following extent.

       B. Extraordinary Circumstances Warranting Bail

       The United States is the midst of a global pandemic and Petitioner is currently detained in

a facility which is “at the epicenter of the outbreak” in the United States. See Cristian A.R., Civ.

No. 20-3600, ECF No. 26 at *28. Petitioner suffers from hypertension, asthma, and a history of

smoking—serious conditions which have been identified by the CDC as worsening the risk of

severe illness from COVID-19. See Ctrs. for Disease Control and Prevention, Groups at Higher

Risk     for       Severe    Illness,    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html (last visited Apr. 17, 2020). The risk to Petitioner’s health

is grave. Accordingly, I find that these facts constitute extraordinary circumstances which warrant

release on bail.

                                        V.     CONCLUSION

       For the foregoing reasons, Petitioner’s Motion for an Order to Show Cause, Preliminary

Injunction, and Temporary Restraining Order (DE 30) will be granted insofar as a Temporary

Restraining Order shall be issued. An appropriate Order accompanies this Opinion.

DATED: April 17, 2020

                                                             /s/ Kevin McNulty
                                                             ______________________________
                                                             KEVIN MCNULTY
                                                             United States District Judge




                                                18
